In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2665
MARCOS F. SANTIAGO,
                                                Petitioner-Appellant,
                                 v.

J.C. STREEVAL,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Western Division.
          No. 3:19-cv-50273 — Philip G. Reinhard, Judge.
                     ____________________

    ARGUED NOVEMBER 30, 2021 — DECIDED JUNE 2, 2022
               ____________________

   Before KANNE, WOOD, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. This appeal takes us into the pro-
cedural intricacies of the restrictions on post-conviction relief
for federal prisoners and the high substantive hurdles a pris-
oner must overcome for relief. The statutes and case law at-
tempt to balance interests in ﬁnality against interests in accu-
racy and fairness.
2                                                   No. 20-2665

    Two decades ago, petitioner-appellant Marcos Santiago
participated in several armed robberies in Pennsylvania. He
was convicted in 2005 for interfering with interstate com-
merce by robbery in violation of the Hobbs Act, 18 U.S.C.
§ 1951(a); possessing a ﬁrearm in furtherance of a crime of vi-
olence, 18 U.S.C. § 924(c); and possessing a ﬁrearm as a felon,
18 U.S.C. § 922(g)(1). He was sentenced in the Eastern District
of Pennsylvania to a total of thirty-three and a half years in
prison. Santiago’s convictions and sentence were aﬃrmed on
direct appeal.
    Santiago has sought relief from his convictions and sen-
tence on direct appeal and in several post-conviction actions
under 28 U.S.C. §§ 2255 and 2241, so far without success. In
this appeal, Santiago contends that the Supreme Court’s deci-
sion in Rehaif v. United States, 139 S. Ct. 2191 (2019), requires
the courts to set aside his convictions for possessing a ﬁrearm
as a felon. Because relief is not available to him on a direct
appeal or in a motion under § 2255, he seeks a writ of habeas
corpus under § 2241. The district court denied relief under
§ 2241, concluding that he could not show he was actually in-
nocent of the felon-in-possession charges. That is what Santi-
ago would need to show to invoke the so-called saving clause
in § 2255(e), which would allow him to use § 2241 to avoid the
restrictions on successive § 2255 motions. Based on the nar-
row procedural path available to Santiago and the high stand-
ard for winning relief—he would need to show that no rea-
sonable juror could ﬁnd him guilty beyond a reasonable
doubt—we aﬃrm.
No. 20-2665                                                    3

I. Factual and Procedural Background
   A. The Robberies and Convictions
    Over three weeks in 2002, Santiago participated in a string
of armed robberies at hotels in Pennsylvania. When he was
arrested, Santiago was holding the distinctive ﬁrearm that he
and his co-defendants used in the robberies. A jury in the
Eastern District of Pennsylvania found Santiago guilty of
three Hobbs Act counts of interference with commerce by rob-
bery, two counts of possessing a ﬁrearm in furtherance of a
crime of violence (robbery), and two counts of possessing a
ﬁrearm as a felon. The felon-in-possession counts were based
on Santiago’s two prior state felony convictions for criminal
trespass and retail theft.
    In 2005, the district court in Pennsylvania sentenced Santi-
ago to concurrent terms of 42 months in prison on the three
Hobbs Act and two felon-in-possession counts. Under then-
applicable law, Santiago also received mandatory consecutive
60-month and 300-month terms (ﬁve years and twenty-ﬁve
years) for the two § 924(c) counts of possessing a ﬁrearm in
furtherance of a crime of violence. His total prison sentence
was 402 months (thirty-three and a half years). On direct ap-
peal, the Third Circuit aﬃrmed. United States v. Santiago, 180
F. App’x 345 (3d Cir. 2006).
   B. Post-Conviction Motions and Petitions
   In 2007, Santiago ﬁled his ﬁrst motion for relief under 28
U.S.C. § 2255 in the Eastern District of Pennsylvania. He was
unsuccessful. Santiago v. United States, No. 07-253, 2008 WL
1991627 (E.D. Pa. May 8, 2008). In 2018 and 2019, Santiago also
sought relief in related § 2241 and § 2255 actions, respectively,
asserting that Johnson v. United States, 576 U.S. 591 (2015),
4                                                          No. 20-2665

meant that his sentence had been enhanced improperly be-
cause Hobbs Act robbery should no longer qualify as a crime
of violence under 18 U.S.C. § 924(c). The Third Circuit granted
Santiago leave to pursue a successive § 2255 motion on that
issue, and his motion was pending in the Eastern District of
Pennsylvania at the time of this appeal. A related § 2241 peti-
tion that he ﬁled in the Northern District of West Virginia was
dismissed. Santiago v. Coakley, No. 3:18-cv-110, 2018 WL
5569429, at *6–7 (N.D. W. Va. Oct. 4, 2018). These other post-
conviction actions are not related to the issue before us, how-
ever. More recently, the Western District of Virginia dis-
missed another § 2241 petition raising the same Rehaif issue
presented here, concluding that Santiago could not relitigate
in that district the same challenge he has brought in this case.
Santiago v. Warden, No. 7:20-cv-00648, 2022 WL 891970 (W.D.
Va. March 25, 2022).
    C. The Current § 2241 Petition
    This appeal concerns Santiago’s § 2241 petition ﬁled in Oc-
tober 2019 in the Northern District of Illinois, where he was
imprisoned at the time. Santiago seeks to vacate his felon-in-
possession convictions, arguing that the government failed to
prove all elements of the crime beyond a reasonable doubt.
He relies on the Supreme Court’s decision in Rehaif v. United
States, 139 S. Ct. 2191 (2019), which held that “in a prosecution
under 18 U.S.C. § 922(g) and § 924(a)(2), the Government
must prove both that the defendant knew he possessed a ﬁre-
arm and that he knew he belonged to the relevant category of
persons barred from possessing a ﬁrearm.” Id. at 2200. 1


    1 Santiagowas transferred to a prison in Virginia while his § 2241 ac-
tion was pending before the Northern District of Illinois, but venue under
No. 20-2665                                                                5

    At the time of Santiago’s trial, controlling Third Circuit
precedent on the elements of a § 922(g)(1) charge required the
government to prove only (1) that Santiago knowingly pos-
sessed the ﬁrearm, (2) that he was a convicted felon, and
(3) that the ﬁrearm had traveled in interstate commerce. The
government did not need to prove that Santiago knew that he
was a felon or that he had some other status that made it a
federal crime for him to possess a ﬁrearm. E.g., United States
v. Dodd, 225 F.3d 340, 344 (3d Cir. 2000). Santiago also did not
stipulate to having known his felon status at the time of his
possession. Based on these facts, Santiago asserted in his
§ 2241 petition that his convictions should be vacated because
the government did not prove that he knew he was a felon
when he possessed the ﬁrearm. 2
    The Illinois district court denied Santiago’s § 2241 petition,
reasoning that he could not satisfy the requirements of the
§ 2255(e) saving clause, which would be his only path to relief
under § 2241. In particular, the district court found that San-
tiago could not prove that the error he asserted was “grave
enough to be deemed a miscarriage of justice,” which can be
shown by establishing actual innocence.
II. Analysis
   We ﬁrst lay out the legal standard for applying the saving
clause in § 2255(e). We then apply that standard to the facts


§ 2241 is controlled by where the petitioner was imprisoned when the suit
was filed. Bunn v. Conley, 309 F.3d 1002, 1004 (7th Cir. 2002).
    2 The Supreme Court’s 2019 decision in Rehaif changed the law in
every geographic circuit. Circuit and district courts adjusted quickly to
comply with Rehaif. See, e.g., United States v. Boyd, 999 F.3d 171, 178, 180
(3d Cir. 2021); United States v. Williams, 946 F.3d 968, 970 (7th Cir. 2020).
6                                                    No. 20-2665

here and conclude that they do not support a ﬁnding that San-
tiago was actually innocent of being a felon in possession of a
ﬁrearm under the Rehaif standard. We then address Santiago’s
suggestion that we remand for an evidentiary hearing on his
claim of actual innocence and ﬁnd that such a hearing is not
warranted.
    A. Legal Standard
    The vast majority of legal and factual challenges to a fed-
eral criminal conviction and sentence must be raised in a di-
rect appeal. By statute, however, a federal prisoner may also
seek collateral relief from his conviction or sentence. The or-
dinary path for collateral relief is a motion under 28 U.S.C.
§ 2255 ﬁled in the district of conviction. Webster v. Daniels, 784
F.3d 1123, 1124 (7th Cir. 2015) (en banc); Brown v. Rios, 696
F.3d 638, 640 (7th Cir. 2012). Section 2255 imposes strict dead-
lines and limits most prisoners to just one motion per judg-
ment. A narrow alternative path may be available, however,
under the so-called “saving clause” in § 2255(e). That clause
allows a prisoner to seek relief under the older § 2241 habeas
corpus remedy in the district where he is in custody if the
§ 2255 remedy is “inadequate or ineﬀective to test the legality
of his detention.” § 2255(e). We have found that the § 2255
remedy was inadequate or ineﬀective in a handful of cases,
including Webster v. Watson, 975 F.3d 667 (7th Cir. 2020), as
well as In re Davenport, 147 F.3d 605 (7th Cir. 1998), and Garza
v. Lappin, 253 F.3d 918 (7th Cir. 2001). We review de novo a
district court’s denial of a § 2241 petition. Camacho v. English,
872 F.3d 811, 813 (7th Cir. 2017).
   Relief under § 2255 is not inadequate or ineﬀective merely
because the defendant lost or would have lost under § 2255
on the merits or on a procedural ground. Purkey v. United
No. 20-2665                                                   7

States, 964 F.3d 603, 615 (7th Cir. 2020) (explaining that “‘in-
adequate or ineﬀective,’ taken in context, must mean some-
thing more than unsuccessful”); accord, e.g., Fulks v. Watson,
4 F.4th 586, 592 (7th Cir. 2021) (“The probability that Fulks
would not have prevailed on his Atkins claim in 2008 does not
mean or show that § 2255 was inadequate or ineﬀective.”);
Higgs v. Watson, 984 F.3d 1235, 1240 (7th Cir. 2021) (“That
Higgs did not succeed with this request in the Fourth Circuit
does not itself show that § 2255 was inadequate or ineﬀec-
tive.”).
    Section 2255 may be deemed inadequate or ineﬀective if it
did not give the petitioner “a reasonable opportunity to ob-
tain a reliable judicial determination of the fundamental legal-
ity of his conviction and sentence.” Davenport, 147 F.3d at 609.
To invoke the § 2255(e) saving clause, a petitioner must estab-
lish:
       (1) that he relies on “not a constitutional case,
       but a statutory-interpretation case, so [that he]
       could not have invoked it by means of a second
       or successive section 2255 motion,” (2) that the
       new rule applies retroactively to cases on collat-
       eral review and could not have been invoked in
       his earlier proceeding; and (3) that the error is
       “grave enough … to be deemed a miscarriage of
       justice corrigible therefore in a habeas corpus
       proceeding,” such as one resulting in “a convic-
       tion for a crime of which he was innocent.”
Camacho, 872 F.3d at 813 (alterations in original), quoting
Brown, 696 F.3d at 640.
8                                                              No. 20-2665

    B. Saving Clause Application
    The government has conceded that Santiago meets the
ﬁrst two criteria of the saving clause: he relies on a new stat-
utory case (Rehaif) that applies retroactively. Our focus on ap-
peal is the third element, whether Santiago has shown or
could show that the government’s failure to prove knowledge
of his felon status caused a miscarriage of justice because he
was actually innocent of the felon-in-possession crimes.
    In deciding actual innocence for purposes of the § 2255(e)
saving clause, we have borrowed the actual innocence stand-
ard that applies to a prisoner seeking habeas corpus relief un-
der 28 U.S.C. §§ 2254 or 2255 despite a procedural default of
his claim. See, e.g., Davis v. Cross, 863 F.3d 962, 964–65 (7th
Cir. 2017) (prisoner seeking relief under § 2241 must show it
is “more likely than not any reasonable juror would have rea-
sonable doubt” he was guilty of oﬀense), citing House v. Bell,
547 U.S. 518, 538 (2006) (§ 2254 petitioner showed actual inno-
cence to excuse procedural default), and Schlup v. Delo, 513
U.S. 298, 327 (1995) (adopting standard for actual innocence
under § 2254). The Supreme Court applied that standard to a
federal prisoner’s § 2241 petition in a similar context, a change
in the courts’ understanding of the scope of a federal criminal
statute. Bousley v. United States, 523 U.S. 614, 623 (1998), quot-
ing the Schlup “no reasonable juror” standard. 3

    3  In Bousley, the petitioner filed his petition under § 2241, but the dis-
trict court had treated it as a § 2255 motion. Under either characterization,
the Supreme Court applied the demanding Schlup standard for actual in-
nocence. We see no reason to apply a less demanding standard to Santi-
ago’s petition under § 2241, where the key factual question was Santiago’s
subjective knowledge of his own criminal record at the times he possessed
the firearm in 2002.
No. 20-2665                                                     9

    We apply that standard here, as well, as both parties’ briefs
assume we should. Accordingly, to prove actual innocence,
the petitioner must show “that more likely than not … no rea-
sonable juror would ﬁnd him guilty beyond a reasonable
doubt.” House, 547 U.S. at 538. This standard seeks to “en-
sure[] that petitioner’s case is truly extraordinary … while still
providing petitioner a meaningful avenue by which to avoid
a manifest injustice.” Schlup, 513 U.S. at 327 (internal citation
and quotation marks omitted).
    To meet that demanding standard, a petitioner must often
oﬀer “new reliable evidence—whether it be exculpatory sci-
entiﬁc evidence, trustworthy eyewitness accounts, or critical
physical evidence—that was not presented at trial” to prove
actual innocence. Id. at 324; see also House, 547 U.S. at 553–54
(concluding that petitioner established actual innocence when
he presented testimony that called into question forensic evi-
dence connecting him to crime and substantial evidence
pointed toward a diﬀerent suspect). We have also found that
a petitioner was actually innocent when he established that he
had been convicted of a non-existent crime, Davenport, 147
F.3d at 610–11 (allowing § 2241 petition to proceed where
prisoner showed he had been convicted of “using” a ﬁrearm
in committing a drug oﬀense when he had merely possessed
the ﬁrearm, which the Supreme Court had later held was not
suﬃcient to establish crime of “use”), or when he was cate-
gorically ineligible for the death sentence that had been im-
posed. Webster, 975 F.3d 667.
   Section § 922(g)(1) of Title 18 of the United States Code
makes it “unlawful for any person who has been convicted in
any court of, a crime punishable by imprisonment for a term
exceeding one year” to possess “any ﬁrearm or ammunition.”
10                                                 No. 20-2665

As noted, long after Santiago’s convictions became ﬁnal, the
Supreme Court changed the governing law by holding in Re-
haif that the government must also prove that the defendant
“knew he belonged to the relevant category of persons barred
from possessing a ﬁrearm.” 139 S. Ct. at 2200. Rehaif does not
require the government to prove that the defendant knew he
was prohibited from possessing a ﬁrearm. Knowledge of the
relevant status is enough. United States v. Maez, 960 F.3d 949,
954–55 (7th Cir. 2020). To establish actual innocence here, San-
tiago must show that no reasonable juror would ﬁnd beyond
a reasonable doubt that he knew that either of his prior con-
victions was for a crime that carried a potential sentence of
more than one year in prison. Santiago has not met that bur-
den.
       1. The Prior Felony Conviction
    At trial, the government relied on two of Santiago’s state
felony convictions to prove that his possession of a ﬁrearm
violated § 922(g)(1): a 1999 conviction for criminal trespass
and a 2001 conviction for retail theft. The jury in the robbery
case did not designate in its verdict which felony it relied on
to convict Santiago.
   It is possible that either felony would qualify as a predi-
cate felony for the § 922(g)(1) felon-in-possession convictions,
but both parties focus on the criminal trespass oﬀense. We do
so as well. After Santiago pled guilty to felony criminal tres-
pass in 1999, the state court sentenced him to time served with
up to 23 months imprisonment. Right after imposing the sen-
tence, however, the court granted Santiago parole. At that
time, Santiago had served four months and 20 days in jail, all
as pretrial detention. In June 2000, Santiago was arrested for
disorderly conduct and then found to have violated his
No. 20-2665                                                   11

parole. The court revoked his parole and ordered him to serve
the balance of the maximum 23-month prison sentence.
Again, however, the state court immediately paroled him. A
few months later, in October 2000, the state court revoked
Santiago’s parole a second time after he failed to pay his ﬁnes.
The court again resentenced him to serve the remainder of his
23-month prison sentence. Yet again, however, the court im-
mediately granted Santiago parole.
       2. Arguments for Actual Innocence
          a. Brief Custody and Minor Oﬀense
    On appeal, Santiago asserts that, despite the 23-month
sentence imposed three times, he did not know the oﬀense
was actually punishable by more than one year in prison, par-
ticularly in light of his shorter actual custody and the rela-
tively minor nature of the oﬀense. He contends he was thus
actually innocent of unlawfully possessing a ﬁrearm as a
felon. Santiago contrasts his case with those of defendants
who were denied relief under Rehaif because they had served
signiﬁcant time in prison or were convicted of particularly se-
rious underlying felonies. E.g., United States v. Williams, 946
F.3d 968, 973–74 (7th Cir. 2020) (denying Rehaif claim on direct
appeal; defendant had served twelve years in prison for mur-
der, and “even the most legally ignorant would know [mur-
der] is subject to substantial penalties well beyond a year of
imprisonment”); United States v. Pulliam, 973 F.3d 775, 781–82
(7th Cir. 2020) (rejecting Rehaif claim on direct appeal; defend-
ant had been sentenced to prison for several diﬀerent crimes,
including theft and escaping from prison, and had served
about ﬁve years in prison).
12                                                    No. 20-2665

    The argument is not persuasive. Santiago relies on cases
asserting Rehaif claims argued on direct appeal with courts
applying the plain-error standard of review. The ﬁnal step in
the plain-error analysis is whether “the error seriously aﬀects
the fairness, integrity, or public reputation of judicial pro-
ceedings.” Maez, 960 F.3d at 962, quoting United States v.
Olano, 507 U.S. 725, 736 (1993). Courts have compared that
factor to the “miscarriage of justice” question that arises in
collateral review cases such as those under § 2255 and § 2241.
Maez, 960 F.3d at 962, citing United States v. Frady, 456 U.S. 152,
163 n.14 (1982). However, “a collateral challenge may not do
service for an appeal.” Frady, 456 U.S. at 165. “[T]o obtain col-
lateral relief [under § 2255] a prisoner must clear a signiﬁ-
cantly higher hurdle than would exist on direct appeal.” Id. at
166. A defendant’s ability to win relief under Rehaif in a direct
appeal does not necessarily show that he could also succeed
in a Rehaif-based action for collateral relief under § 2255, let
alone under § 2241, with its substantially higher burden.
    In fact, very few petitioners have won relief under Rehaif
in collateral challenges even under § 2255, let alone § 2241.
See, e.g., Colen v. Ortiz, No. 19-15413, 2022 WL 488943 (D.N.J.
Feb. 17, 2022) (assuming petitioner showed that § 2255 was
inadequate or ineﬀective, but denying § 2241 relief on merits;
petitioner could not prove that no reasonable juror would ﬁnd
him guilty); United States v. McCreary, No. 1:19-cv-357-TLS,
2021 WL 510952, at *3 (N.D. Ind. Feb. 11, 2021) (denying
§ 2255 motion; defendant could not plausibly argue he lacked
knowledge of his status when he had three prior state felony
convictions for which he was sentenced to more than one year
in prison and served time in prison); Farrell v. Warden FCI
Fairton, No. 20-4414, 2021 WL 222684 (D.N.J. Jan. 22, 2021)
(denying motion to dismiss § 2241 petition and deferring
No. 20-2665                                                               13

ruling on merits); Alexander v. Entzel, No. 1:19-cv-1301, 2020
WL 1068060, at *1, *3 (C.D. Ill. Mar. 5, 2020) (denying § 2241
petition; petitioner stipulated at trial that he had been con-
victed of a felony punishable by more than one year in prison
and did not otherwise argue that he was unaware of his felon
status).
    One rare exception was Moore v. United States, No. 20-cv-
476-bbc, 2020 WL 4785432, at *4–5 (W.D. Wis. Aug. 18, 2020),
but even Moore did not turn on the Rehaif issue of knowledge,
which is Santiago’s theory. Moore won relief under § 2255 by
showing that, at the time he possessed the ﬁrearm, he had not
yet actually been convicted of a felony. See also Delgado v.
United States, No. 20-cv-00931-JPG, 2022 WL 1227353, at *5–6
(S.D. Ill. Apr. 26, 2022) (ﬁnding miscarriage of justice under
§ 2241 where petitioner oﬀered evidence that he would not
have pled guilty under § 922(g)(1) if he had known of Rehaif
standard); United States v. Abundis, No. 2:20-cv-00637-MMD,
2020 WL 7029892, at *6 (D. Nev. Nov. 30, 2020) (denying
§ 2255 motion on other grounds but ﬁnding that prisoner
could likely show he lacked knowledge of his prohibited sta-
tus where he was sentenced to only probation for a crime that
could be charged as a misdemeanor or a felony). 4


    4  Appellate authority on Rehaif issues on collateral review is scarce.
United States v. Hisey, 12 F.4th 1231 (10th Cir. 2021), presents the closest
example of a successful Rehaif claim. In Hisey, the Tenth Circuit held that
the petitioner established actual innocence to overcome the procedural de-
fault barrier to § 2255 because he did not have a prohibited status. Id. at
1236. The court explained that because the state’s mandatory sentencing
rules had prevented the sentencing court from imposing a prison sentence
at all because the petitioner met certain criteria, he was not convicted of a
crime punishable by more than one year in prison. Hisey does not guide
us here because there were no legal barriers preventing the state court
14                                                       No. 20-2665

    We recognize that the facts presented here allow some
room for debate about whether Santiago knew he had been
convicted of a crime punishable by more than one year in
prison. He was sentenced to a maximum of 23 months in
prison but immediately received parole and continued to do
so even after violating parole twice. He was in custody for less
than ﬁve months, and even that was pretrial detention. Santi-
ago was also convicted of an arguably minor crime of criminal
trespass, which he claims did not alert him to his felon status.
This is not a case where the oﬀense of conviction alone would
tell “even the most legally ignorant” that he had the required
status. See Williams, 946 F.3d at 974. Nevertheless, Santiago
has not oﬀered evidence that would require any reasonable
juror to ﬁnd a reasonable doubt. As the Supreme Court ex-
plained in Greer v. United States, a person who is a felon “or-
dinarily knows he is a felon,” and “That simple truth is not
lost upon juries.” 141 S. Ct. 2090, 2097 (2021) (Rehaif error did
not amount to plain error).
   In addition, we ﬁnd it diﬃcult to view Santiago’s felon-in-
possession convictions in isolation, as his § 2241 petition seeks
to do. Recall that these two felon-in-possession counts were
based on his conduct in carrying out three armed robberies.
Under the Rehaif standard, the question would be whether, at
that time, Santiago knew he had previously been convicted of
a crime punishable by more than one year in prison. Santi-
ago’s theory here is that he had an innocent state of mind at
that time regarding possession of the ﬁrearm. In other words,
Santiago is claiming that he had a non-criminal state of mind

from sentencing Santiago to more than one year in prison. The court im-
posed such a sentence and then chose to grant parole on that 23-month
sentence.
No. 20-2665                                                                15

regarding his possession of the ﬁrearm while he was planning
and carrying out those three armed robberies. Given the common
sense recognized in Greer and Santiago’s possession in the
course of the armed robberies here, this is not such a compel-
ling story of an innocent state of mind that any reasonable ju-
ror would have acquitted Santiago on the felon-in-possession
counts. 5




    5 This is not an issue of what our dissenting colleague calls “backward

propensity,” post at 30, but a factual issue about Santiago’s state of mind
to be determined in light of all the circumstantial evidence at the relevant
time, which was when he was planning and carrying out the armed rob-
beries. His other actions and intentions at the time are relevant to his state
of mind for the felon-in-possession charges. A reasonable juror could be
deeply skeptical about Santiago’s recent claims that he did not know that
he had previously been convicted of a crime punishable by more than a
year in prison.
    We must also note that Santiago’s sentences for the three Hobbs Act
robberies and the two felon-in-possession counts were all 42 months in
prison, running concurrently with each other. One might wonder what
the point would be of vacating the sentences on only the felon-in-posses-
sion counts. The answer may lie in the First Step Act of 2018, which eased
the rules for “stacking” mandatory minimum and consecutive sentences
for multiple counts under 18 U.S.C. § 924(c). See United States v. Sparkman,
973 F.3d 771, 773 (7th Cir. 2020). When Santiago was convicted, his second
§ 924(c) conviction required a mandatory minimum sentence of 25 years
on that count, to run consecutive to all other prison terms. See 18 U.S.C.
§ 924(c)(1)(C)(i) (2002). Section 403 of the First Step Act now requires such
a sentence only if the second violation occurs after a first § 924(c) convic-
tion had become final before the violation. That change is not retroactive,
however. Still, if Santiago could have any portion of his sentencing “pack-
age” set aside, he could at least seek to be re-sentenced under the new, less
severe provisions for his § 924(c) convictions.
16                                                  No. 20-2665

          b. Limited Education and Mental Health Challenges
    For the ﬁrst time on appeal, Santiago tries to support his
claimed lack of knowledge based on information about men-
tal illness and limited education in his 2005 presentence re-
port. He dropped out of school during the tenth grade,
though he says he earned a GED degree a few years later. As
an adult he was diagnosed with “depression, bipolar, and/or
anxiety disorder” but had not been compliant with treatment.
He also had a history of substance abuse and had threatened
to harm himself in jails and prisons. See Dkt. No. 27, ¶¶ 104–
109.
    The government asserts the argument based on these fac-
tors is waived. An argument not raised in the habeas petition
or in brieﬁng before the district court is waived on appeal. Bol-
ton v. Akpore, 730 F.3d 685, 694 (7th Cir. 2013). Santiago coun-
ters that we construe pro se ﬁlings liberally and hold them “to
less exacting standards.” Anderson v. Hardman, 241 F.3d 544,
545 (7th Cir. 2001). We do not need to decide the waiver issue.
Even if these arguments were not waived, Santiago has not
shown that no reasonable juror who heard evidence of his
mental illness and limited education would ﬁnd him guilty
beyond a reasonable doubt.
    In United States v. Payne, 964 F.3d 652 (7th Cir. 2020), the
defendant challenged his felon-in-possession conviction on
direct appeal. He made a similar argument that he did not un-
derstand his felon status because of his low educational at-
tainment, heavy drug use, and childhood mental illness. Id. at
656. We acknowledged that “cognitive or psychological issues
might impair a defendant’s understanding of his sentencing
exposure,” but we applied plain-error review and concluded
No. 20-2665                                                  17

that the defendant did not make a plausible showing that he
did not know he was a felon. Id. at 657.
    Like the defendant in Payne, Santiago argues in the ab-
stract that his limited education and mental health challenges
prevented him from understanding his felon status. He has
not tethered those assertions to any speciﬁc evidence. We ac-
cept for purposes of argument that Santiago’s limited educa-
tion and mental health issues are relevant to the question of
his knowledge. They provide additional grounds for debate
about whether Santiago in fact knew that his conviction was
punishable by more than one year in prison. But room for de-
bate falls well short of the actual-innocence standard, which
would require that any reasonable juror ﬁnd a reasonable
doubt.
    House illustrates the standard. The petitioner in House re-
lied on conclusive DNA test results that disproved an im-
portant part of the prosecution case, and on “evidentiary dis-
array” that undermined the reliability of key prosecution
blood evidence. 547 U.S. at 540–48. Additional evidence im-
plicated another suspect. Id. at 548–53. The Supreme Court de-
scribed House as “not a case of conclusive exoneration” but as
one where new evidence necessarily raised reasonable doubt.
Id. at 554–55.
    All Santiago can oﬀer here is his uncorroborated denial
that he knew he was a felon, despite his having gone through
three court proceedings imposing a 23-month sentence. That
denial alone, without other external evidence to bolster his as-
sertion, fails to satisfy Santiago’s burden. We agree with the
district court that Santiago cannot satisfy the criteria for the
§ 2255(e) saving clause and win relief under § 2241. He has
18                                                    No. 20-2665

not established that the government’s failure to prove that he
knew he was a felon resulted in a miscarriage of justice.
     C. Evidentiary Hearing
   Santiago also suggests that if we do not ﬁnd he has shown
actual innocence, we should remand for an evidentiary hear-
ing and a more developed record on the issue of his
knowledge or ignorance of his status as a felon. The district
court did not hold an evidentiary hearing.
    An evidentiary hearing is not necessary in a § 2255 or
§ 2241 action if “the ﬁles and records of the case conclusively
show that the prisoner is entitled to no relief.” Torres-Chavez
v. United States, 828 F.3d 582, 586 (7th Cir. 2016), quoting
§ 2255(b); accord, Politte v. United States, 852 F.2d 924, 931 (7th
Cir. 1988). A hearing is also not required “if the petitioner
makes allegations that are ‘vague, conclusory, or palpably in-
credible,’ rather than ‘detailed and speciﬁc.’” Bruce v. United
States, 256 F.3d 592, 597 (7th Cir. 2001), quoting Machibroda v.
United States, 368 U.S. 487, 495 (1962); see also Prewitt v. United
States, 83 F.3d 812, 819 (7th Cir. 1996). We have thus declined
to remand for an evidentiary hearing where the facts under-
lying the petitioner’s claim were undisputed and “beyond the
pale.” Politte, 852 F.2d at 931. On the other hand, we have in-
structed district courts to conduct an evidentiary hearing
where a petitioner identiﬁes ambiguities in the evidence that
need to be resolved before reaching the merits, Carnine v.
United States, 974 F.2d 924, 931–33 (7th Cir. 1992), and where
a petitioner’s sworn allegations indicated gaps in evidence
that he would ﬁll upon further discovery, Ryan v. United
States, 657 F.3d 604, 606–07 (7th Cir. 2011) (remanding for
hearing on when one-year statute of limitations for relief un-
der § 2255 began to run).
No. 20-2665                                                    19

    Here, Santiago’s assertions in his petition are not suﬃcient
to justify a remand for an evidentiary hearing. He has not yet
submitted a sworn assertion that he did not know at the time
of the armed robberies and possessions of the ﬁrearm that he
had any previous conviction for a crime punishable by more
than one year in prison. His counsel on appeal say he is now
prepared to do so, and we assume as much. We are also told
by both sides that no transcripts are available from the guilty
pleas or sentencing or parole revocation hearings on those
prior convictions.
    Accordingly, the only evidence Santiago proposes to pre-
sent at the hearing is his own aﬃdavit or testimony explain-
ing that he is entitled to relief because he did not know he was
a felon when he possessed the ﬁrearm. His uncorroborated
denial of knowledge would not have to be accepted by every
reasonable juror, so it would not prove actual innocence.
    In the absence of any additional evidence, Santiago invites
us to speculate about what might have happened. His counsel
suggested at oral argument that perhaps the 23-month sen-
tence he received was actually a series of as many as ﬁve con-
secutive sentences for less than one year each. Our dissenting
colleague suggests that perhaps the transcripts might be
found, and perhaps they might reveal some as-yet-unknown
error. Post at 27.
    Such speculation does not persuade us that an evidentiary
hearing is needed. This case, like so many other § 2241 peti-
tions, requires courts to balance interests in ﬁnality against ac-
curacy. That balance has been struck in the form of the narrow
procedural path and high substantive standards that we ap-
ply here for relief under § 2241. Relief is not available on the
basis of speculation about what further investigation and
20                                                No. 20-2665

discovery might turn up. Santiago has not shown that he
could actually oﬀer other evidence similar to the transcripts
to support his claim, or even that such evidence is available.
Under these circumstances, we see no need to remand for an
evidentiary hearing.
   The district court’s judgment denying Santiago’s § 2241
petition is AFFIRMED.
No. 20-2665                                                    21

    WOOD, Circuit Judge, dissenting. Marcos Santiago stole a
purse from his mother, some video-game cartridges from his
sister, and a transistor radio from a parking-garage booth. He
pleaded guilty to, among other things, two counts of criminal
trespass. Because Pennsylvania law punishes criminal tres-
pass with up to ten years in prison, 18 Pa. Cons. Stat. §§ 1103,
3503, that plea made him a felon for purposes of 18 U.S.C.
§ 922(g)(1), the statute that bars felons from possessing ﬁre-
arms. Yet in actuality, Santiago spent just over four months
behind bars, all of it in pretrial detention. That put him in a
quite rare class of persons: “felons” who had never served a
single day after being sentenced.
    A few years after he acquired that unusual status, Santiago
and several others hatched a plan to stick up area hotels. They
carried out three armed robberies, making oﬀ with around
$3,000 before they were caught and arrested. Santiago was
discovered to be carrying a gun, and so he was charged with,
among other things, one count of violating section 922(g)(1).
At trial in 2005, the government did not introduce any evi-
dence establishing that Santiago knew, at the time he pos-
sessed the gun, that he had “been convicted in any court of []
a crime punishable by imprisonment for a term exceeding one
year.” 18 U.S.C. § 922(g)(1). Nor did Santiago stipulate to such
knowledge. The jury convicted him.
    In 2019, the Supreme Court decided Rehaif v. United States,
139 S. Ct. 2191 (2019). Rehaif held that a person who possesses
a ﬁrearm while having one of the nine statuses listed in 18
U.S.C. § 922(g) commits a crime only if she knows she has that
status at the time of possession. Id. at 2194. Citing Rehaif, San-
tiago invokes 28 U.S.C. § 2241, the basic habeas corpus statute,
to seek relief from his felon-in-possession conviction or, in the
22                                                    No. 20-2665

alternative, an evidentiary hearing to explore his knowledge
of his status when he possessed the ﬁrearm.
    My colleagues conclude today that Santiago has not
shown “a miscarriage of justice,” and that nothing he might
bring forth at an evidentiary hearing could ever meet that
standard. I disagree. Santiago became a felon after commit-
ting a spate of petty thefts and did not spend a single day in
prison after he was sentenced. Those facts leave me with
grave doubt about whether Santiago knew, in the operative
language of the statute, that he had been convicted of a crime
“punishable by imprisonment for a term exceeding one
year”—colloquially put, that he was a felon. If he lacked that
knowledge, he is innocent of his section 922(g) conviction. An
evidentiary hearing addressing what he knew and when he
knew it is essential, if we are to give eﬀect to the holding of
Rehaif. I respectfully dissent from the majority’s decision re-
jecting his petition.
                                 I
    As the majority explains, Santiago’s section 2241 petition
must first pass a threshold requirement, found in 28 U.S.C.
§ 2255(e). Ordinarily, federal prisoners seeking collateral re-
lief must proceed by filing a motion under 28 U.S.C. § 2255 in
the court of conviction. But in some unusual circumstances,
they may turn to the residual habeas corpus remedy found in
section 2241. In order to do so, the prisoner must establish that
“the remedy by [section 2255] motion is inadequate or inef-
fective to test the legality of his detention.” 28 U.S.C. § 2255(e)
(“the savings clause”).
   We have held that a prisoner who has never had “a rea-
sonable opportunity to obtain a reliable judicial
No. 20-2665                                                    23

determination of the fundamental legality of his conviction
and sentence,” and who cannot obtain such a determination
through the section 2255 path, fits the bill. In re Davenport, 147
F.3d 605, 609, 611–12 (1998). Most often, that circumstance
arises because of an odd drafting choice reflected in 28 U.S.C.
§ 2255(h). This provision allows a panel of a court of appeals
to certify a “second or successive motion” in the event of (1)
“newly discovered evidence” meeting certain criteria or (2) “a
new rule of constitutional law, made retroactive to cases on
collateral review by the Supreme Court, that was previously
unavailable.” Note that section 2255(h)(2) does not authorize
successive proceedings in the case of a new, retroactive rule
of statutory law. Davenport interpreted the savings clause to
bridge the gap, allowing a section 2241 petition when the al-
ternative would be to leave a prisoner “imprisoned for a non-
existent offense.” 147 F.3d at 611. This has been the law of this
circuit ever since. See Webster v. Daniels, 784 F.3d 1123, 1135–
39 (7th Cir. 2015) (en banc) (declining to overrule Davenport).
    Davenport and its progeny set out the criteria that Santiago
must satisfy to thread the savings-clause needle. 147 F.3d at
611–12. First, he must identify a change of statutory law “that
has been made retroactive by the Supreme Court.” Id. at 611.
All agree that Rehaif effected such a change. Second, the
change must be one that Santiago “could not have invoked …
in his first section 2255 motion.” Brown v. Rios, 696 F.3d 638,
640 (7th Cir. 2012); see Davenport, 147 F.3d at 610. No disagree-
ment there, either—Rehaif caught everyone by surprise.
   Everything therefore hinges on a purported third require-
ment. The majority says that section 2255(e), as construed by
Davenport and its progeny, also requires Santiago to show a
“miscarriage of justice.” See Camacho v. English, 872 F.3d 811,
24                                                  No. 20-2665

813 (7th Cir. 2017). And the majority takes this to mean that
Santiago has the burden of showing that “no reasonable juror
would find beyond a reasonable doubt” that he knew, at the
time he possessed a gun, that he had been convicted of a crime
punishable by more than one year in prison. As I explain later,
this standard is likely too demanding. For present purposes,
however, I will assume that it applies. But we are not deciding
the final merits of Santiago’s claim, at which point that stand-
ard might come into force. We are considering instead only
whether he has shown enough to earn a hearing. Section 2255
specifically addresses this point. It says that the court should
(after giving notice to the U.S. Attorney) “grant a prompt
hearing” on the motion, “[u]nless the motion and the files and
records of the case conclusively show that the prisoner is enti-
tled to no relief.” 28 U.S.C. § 2255(b) (emphasis added). Santi-
ago’s petition easily clears that bar.
     Consider, at the outset, what we already know. The mis-
conduct that made Santiago a felon was remarkable only for
its triviality. Santiago, at the time a drug user, approached his
mother one evening to beg for money. She refused, but he
grabbed her purse and fled. That same evening, he let himself
into his sister’s home and took a box of Super Nintendo car-
tridges—think Legend of Zelda or Donkey Kong. A bit later, he
broke into an unattended parking-garage booth and took a
radio. These acts were crimes, of course, but Santiago was
hardly the Arsène Lupin of Lancaster County. Now, contrast
Santiago’s crimes with that of other defendants to whom this
court has denied Rehaif relief. In United States v. Hammond, 996
F.3d 374, 396 (7th Cir. 2021), for instance, the defendant “had
several prior felony convictions, including … armed rob-
beries.” Or take United States v. Pulliam, 973 F.3d 775, 782 (7th
Cir. 2020), where the defendant’s many prior convictions
No. 20-2665                                                                25

included “escape of a felon from a penal institution.” 1 Some
criminal conduct is self-evidently felonious. Santiago’s was
not.
   Santiago’s criminal process back in 1999 was as unremark-
able as his conduct. All five charges against him were re-
solved by plea after just one hearing; there was not even an
arraignment. The docket indicates that three different judges
handled the plea hearing and the two parole hearings, sug-
gesting that the whole case may have been resolved by duty
judges. And if any transcripts of the hearings ever were made,
neither party has been able to find them. In short, Santiago’s
plea seems to have been as rote as criminal adjudication gets;
the sort of brief, informal, in-and-out brush with justice that
most often accompanies a misdemeanor or violation. See Al-
exandra Natapoff, Criminal Municipal Courts, 134 Harv. L.
Rev. 964, 993–1005 (2021). Some criminal proceedings by
themselves imply a felony. Once again, Santiago’s did not.
    Santiago’s sentence is the most telling fact of all. As I men-
tioned before, Santiago served a little over four months in pre-
trial detention between his arrest and plea hearing. At the
hearing, the first of the three judges to review Santiago’s case


    1 See also United States v. Nebinger, 987 F.3d 734, 738–39 (7th Cir. 2021)
(defendant had “six prior felony convictions”); United States v. Maez, 960
F.3d 949, 964(7th Cir. 2020) (first of three defendants had “spent most of
his adult life in prison”); id. at 965–66 (second defendant had been charged
with being a felon in possession of a firearm twice before); id. at 968 (third
defendant had been convicted of being a felon in possession before); United
States v. Dowthard, 948 F.3d 814, 818 (7th Cir. 2020) (defendant had been
convicted of “four crimes serious enough to be potential predicates under
the [Armed Career Criminal Act]”); United States v. Williams, 946 F.3d 968,
973–74 (7th Cir. 2020) (defendant had been convicted of first-degree mur-
der).
26                                                No. 20-2665

sentenced him to “time served to 23 months.” The judge then
suspended the balance of the sentence and granted parole.
About nine months later, after Santiago violated the terms of
his parole, a different judge reinstated the sentence but then
suspended it immediately and paroled Santiago a second
time. Four months after that, following a second parole viola-
tion, a third judge repeated the process. The upshot, for our
purposes, is that Santiago did not spend a day in prison serv-
ing his sentence, let alone more than a year. That fact, on its
own, makes Santiago’s petition something of a unicorn
among this court’s experiences with Rehaif claims. See, e.g.,
Dowthard, 948 F.3d at 818 (defendant alleging Rehaif error had
served more than a year in prison); Pulliam, 973 F.3d at 782
(ditto, but five years); Williams, 946 F.3d at 973–74 (twelve
years). Some prison terms suggest a felony. Santiago’s did
not.
    That leaves only what Santiago was told in court about his
sentence. We do not know the details because nobody can
find the transcript. But even if we assume that Santiago was
apprised of the 23-month suspended sentence and under-
stood what that meant, he would not necessarily have in-
ferred that he had been convicted of “a crime punishable by
imprisonment for a term exceeding one year.” First, it is pos-
sible that Santiago interpreted the immediate suspension of
the 23-month term as the erasure of that punishment. He does
not have a J.D., and so might easily have misconstrued the
technical term “suspension.” Moreover, as his counsel
pointed out at oral argument, a 23-month sentence for convic-
tions on five separate charges does not, under Pennsylvania
law, necessarily mean that a person was convicted of a section
922(g)(1)–qualifying offense. Pennsylvania judges have dis-
cretion to decide whether sentences will run consecutively or
No. 20-2665                                                   27

concurrently. 42 Pa. Cons. Stat. § 9721(a); Commonwealth v.
Moury, 2010 PA Super 46, ¶ 17. So, all that the length of San-
tiago’s sentence necessarily suggested to him was that his five
crimes, in the aggregate, were punishable by 23 months of
consecutive incarceration—that is just 4.6 months per crime,
substantially less than a year. The government had no re-
sponse to this point at oral argument, and the majority also
ignores it.
    To sum up what we know: Santiago committed a spree of
petty crimes, was given an ambiguous sentence after perfunc-
tory proceedings, and never served a minute of that sentence
post-conviction. Now, add to this some of what we might
learn at an evidentiary hearing. Santiago would be able to tes-
tify about his state of mind when he possessed the gun, and
the district court would be able to make a credibility finding.
That, in itself, would be a significant addition to the record.
See Coleman v. Hardy, 628 F.3d 314, 320–21 (7th Cir. 2010). And
Santiago’s testimony might be far from all. We might, for ex-
ample, learn that there is a copy of a transcript filed away
somewhere, and that transcript might shed light on the con-
secutive/concurrent question or other pertinent matters. We
might learn that Santiago’s plea hearing was in some way de-
fective, undercutting the degree to which it put him on notice
of his status. Or something else might come to light that sup-
ports either Santiago or the government.
   The majority seems to suggest that Santiago needed to
proffer any potential new evidence on appeal. I agree that this
would be ideal. But the reality of habeas corpus litigation is
typically far from ideal. Most petitions are filed pro se. Santi-
ago’s was no exception. On appeal, with diligent assistance
from talented staff attorneys, we are sometimes able to
28                                                    No. 20-2665

discern potentially meritorious petitions and to recruit pro
bono counsel. Santiago’s was one such petition. It is likely, in
the circumstances, that nobody has had the opportunity to
comb through the physical archives of the Lancaster County
Court of Common Pleas. Santiago, for his part, has been in
prison for seventeen years and counting. His counsel stepped
into the case on appeal, inheriting the record as it stood. The
majority’s demanding show-your-cards approach ignores
practical realities.
    Together, these considerations lead me to dissent from the
decision not to grant a hearing. I do, however, agree with the
majority that Santiago has not yet shown quite enough to sat-
isfy the savings-clause criteria under the “no reasonable ju-
ror” standard. But even under that high standard, he is close.
And I do not share the majority’s certainty that nothing that
might come to light at a hearing could push his petition across
the line.
    Two other aspects of the majority’s decision to deny a
hearing require discussion. First, the majority points out that
very few petitioners have won Rehaif relief on collateral re-
view. True enough, but there is a first time for everything, and
the cases it cites are easily distinguished. In Colen v. Ortiz, Civ.
No. 19-15413 (KMW), 2022 WL 488943, at *5 (D.N.J. Feb. 17,
2022), after several drug-related arrests, the petitioner was
sentenced “to a term of imprisonment of not less than 1 ½
years nor more than five years” on each charge. The petitioner
in that case did “not dispute that he received those sentences,
nor [did] he dispute that he served those sentences.” Id. at *6.
No Rehaif error there. In United States v. McCreary, No. 1:17-
CR-5-TLS, 2021 WL 510952, at *1 (N.D. Ind. Feb. 11, 2021), the
defendant received a ten-year sentence for battery. Other
No. 20-2665                                                   29

sentences followed: two years in prison for domestic battery
and strangulation; seven years for (more) battery, and so on.
Id. That easily falls in the same category as the case just men-
tioned—one does not overlook a two-year stint in prison or a
strangulation conviction. Much the same can be said about
Farrell v. Warden FCI Fairton, Civ. No. 20-4414 (NLH), 2021 WL
5195664 (D.N.J. Nov. 8, 2021). There, Ferrell pleaded guilty in
state court to a cocaine offense. He got a sentence of time-
served (23 months) and was granted immediate parole. Id. at
*3. But he was convicted later of using a firearm during the
commission of a felony and of maiming. Id. He got five years
on the maiming offense and three on the firearms offense. Id.
Those are both easily long enough to support an inference of
Rehaif knowledge. That leaves Alexander v. Entzel, No. 1:19-cv-
1301, 2020 WL 1068060, at *1 (C.D. Ill. Mar. 5, 2020), a routine
career-offender case, where the defendant stipulated that he
had been convicted of a felony crime punishable by imprison-
ment for a term exceeding one year, but tried to avoid the sen-
tencing consequences by attacking the underlying convictions
and asserting that his rights had been restored. Nothing in
that case indicated that the defendant was confused about the
length of his sentence.
    I would look not to these cases but to the growing body of
appellate opinions in which courts on direct appeal have
granted Rehaif relief under a plain-error standard. In United
States v. Black, 845 F. App’x 42, 47 (2d Cir. 2021) (per curiam),
for example, the Second Circuit vacated the conviction of a
defendant whose section 922(g)(1) “predicate offense resulted
only in a six-month term of imprisonment, not a year” and
who did not have “a history of serious convictions.” Along
the same lines, in United States v. Philippe, 842 F. App’x 685,
689–90 (2d Cir. 2021) (per curiam), the court found a plain error
30                                                  No. 20-2665

after the defendant raised a Rehaif challenge to jury instruc-
tions on appeal. The court emphasized two facts: that the de-
fendant had “received only a sentence of time served” for his
predicate offense, and that the record contained “no evi-
dence” that he “was necessarily informed or aware of the fact
that he had been convicted of a ‘crime punishable by impris-
onment for a term exceeding one year.’” Id. at 690. These cases
granting relief are factually on all fours with Santiago’s; the
main point of distinction is the standard of review. But plain-
error review is quite a demanding standard in its own right.
The gap between an error that “seriously affects the fairness,
integrity or public reputation of judicial proceedings” and a
“miscarriage of justice” is not vast. These cases may not com-
pel us to grant the petition, but they are far more pertinent
than those cited by the majority.
    The majority also makes much of Santiago’s lack of an “in-
nocent state of mind” at the time he possessed the firearm.
This reasoning has a bit of intuitive purchase but falls apart
under scrutiny. At best, it is a backward propensity argument:
Santiago’s course of conduct leading to the section 922(g) con-
viction included carrying a gun during bank robberies, and so
(the majority postulates) he must have committed felonies in
the past, too—or more precisely, he must have realized that
the incidents for which he received a slap on the wrist in the
past were serious enough to make him a felon. That reasoning
would not pass muster under Rule 404, and it should not pass
muster here. At worst, the majority’s logic endorses punish-
ing Santiago for the same conduct twice over. A federal crim-
inal statute, 18 U.S.C. § 924(c)(1), prohibits possessing a fire-
arm in furtherance of a crime of violence, precisely the con-
duct the majority seems to be thinking of when it talks about
Santiago’s state of mind. And Santiago will serve his time and
No. 20-2665                                                                  31

then some for that conduct: He was charged with two counts
of violating section 924(c)(1), was convicted of the same, and
received mandatory consecutive 5-year and 25-year sentences
as a result. 2 My point is that crimes have elements, and Rehaif
tells us that the mens rea element of a section 922(g)(1) felon-
in-possession offense is knowledge that one has previously
been convicted of a crime punishable by imprisonment for a
term exceeding one year. Whether, beyond that, Santiago had
an “innocent state of mind” is not pertinent.
                                      II
    Thus far, I have assumed the accuracy of the majority’s
premise: that section 2255(e)’s savings clause is available only
to a petitioner who shows a “miscarriage of justice,” meaning
“that more likely than not … no reasonable juror would find
[him] guilty beyond a reasonable doubt.” At least one of our
published cases also has assumed as much. Davis v. Cross, 863
F.3d 962, 964 (7th Cir. 2017) (per curiam); see also White v.
Sproul, No. 20-1222, 2021 WL 3520615, at *1 (7th Cir. April 8,


    2 Notably, had Santiago been sentenced for his section 924(c)(1) con-
victions under current law, he probably would be out of prison today. The
First Step Act revised section 924(c)(1) to make clear that the mandatory
consecutive 25-year term required by subsection (c)(1)(C) applies only to
recidivists, which Santiago was not. Compare 18 U.S.C. § 924(c)(1)(C)
(2021) (“In the case of a violation of this subsection that occurs after a prior
conviction under this subsection has become final, the person shall be sen-
tenced to a term of imprisonment of not less than 25 years”) (emphasis
added), with 18 U.S.C. § 924 (c)(1)(C) (2005) (“In the case of a second or
subsequent conviction under this subsection…”) (emphasis added); see
also Deal v. United States, 508 U.S. 129, 132–34 (1993) (holding that the pre-
revision language of section 924(c)(1) required stacking mandatory mini-
mums even for “second or subsequent” offenses charged in the same
case); United States v. Davis, 139 S. Ct. 2319, 2324 n.1 (2019) (recognizing
that the First Step Act abrogated Deal).
32                                                    No. 20-2665

2021). But my review of the Supreme Court’s pertinent deci-
sions convinces me that this standard may not apply to peti-
tions in the procedural posture of Santiago’s.
    We are constantly reminded that the language of statutes
matters, and so I begin there, with the language of section
2255. It permits second or successive motions in two circum-
stances: first, where there is new evidence, and second, where
constitutional law has changed. See 28 U.S.C. §§ 2255(h)(1),
(2). For cases qualifying under Davenport, we have held that
the savings clause is available for fundamental statutory
changes. It is notable that section 2255 uses a “miscarriage of
justice” standard only in the “new evidence” cases brought
under section 2255(h)(1), not in the change-in-law cases,
brought under section 2255(h)(2). This is understandable, if
we are asking how the new development would have affected
a jury. It is, and should be, a difficult task to overturn a jury’s
verdict. But a question of law—especially one that determines
whether a person has been imprisoned for a non-existent of-
fense—calls on the skills of the judge, not the jury. It thus
seems to me to be no accident that section 2255(h)(2) (and by
extension, Davenport) do not use this standard. In a future case
that squarely presents the question, we should, at a minimum,
reconsider whether the cut-and-paste from section 2255(h)(1),
reflected in both Davis and the majority opinion today, is cor-
rect.
    The no-reasonable-juror standard is remarkably demand-
ing; the obvious question is why. Answering this question re-
quires a brief review of the Supreme Court’s decisions setting
out the procedural requirements for habeas corpus petition-
ers seeking to attack their state-law convictions. In Coleman v.
Thompson, 501 U.S. 722 (1991), the Court held that federal
No. 20-2665                                                     33

habeas corpus relief generally is unavailable to a state pris-
oner if there is an adequate and independent ground of state
law supporting the conviction. It recognized two narrow ex-
ceptions: when “the prisoner can demonstrate cause for the
default and actual prejudice as a result of the alleged violation
of federal law, or demonstrate that failure to consider the
claims will result in a fundamental miscarriage of justice.” Id. at
750 (emphasis added).
    The no-reasonable-juror standard the majority invokes to-
day emerged from three cases fleshing out Coleman’s “funda-
mental miscarriage of justice” exception: Sawyer v. Whitley,
505 U.S. 333 (1992), Schlup v. Delo, 513 U.S. 299 (1995), and
House v. Bell, 547 U.S. 518 (2006). Both Sawyer, for innocence-
from-death claims, and Schlup and House, for actual-inno-
cence claims, understood Coleman’s “fundamental miscar-
riage of justice exception” to call for a no-reasonable-juror in-
quiry. Sawyer required a petitioner to show “by clear and con-
vincing evidence that, but for constitutional error … no rea-
sonable juror would have found him eligible for the death
penalty under [state] law.” 505 U.S. at 350. Schlup required a
petitioner to show “that it is more likely than not that no rea-
sonable juror would have found [him] guilty beyond a rea-
sonable doubt.” 413 U.S. at 327. All three cases dealt with the
function of the jury, not with questions of law that are the
court’s responsibility to resolve.
    With that history in mind, let us return to the matter at
hand. Does the no-reasonable-juror inquiry belong in our sec-
tion 2255(e) savings-clause jurisprudence? The majority cites
House and our decision in Davis to say that it does. I am not so
sure. House, like Schlup and Sawyer before it, grounded its rea-
soning in two interests: “comity and finality.” 547 U.S. at 536;
34                                                    No. 20-2665

see Schlup, 513 U.S. at 318; Sawyer, 505 U.S. at 338. Comity, in
this connection, means the “respect that must be accorded to
state-court judgments.” House, 547 U.S. at 536. Such respect,
in the criminal-law context, is a corollary of federalism, deriv-
ing from “the States’ sovereign power to punish offenders.”
Coleman, 501 U.S. at 748 (cleaned up). Finality is important be-
cause there ought to be “a visible end to the litigable aspect of
the criminal process.” Mackey v. United States, 401 U.S. 667, 690
(1971) (Harlan, J., concurring in part).
    The no-reasonable-juror standard applied in Sawyer,
Schlup, and House sprang from these concerns. As Schlup ex-
plained, “the fundamental miscarriage of justice exception
seeks to balance the societal interests in finality, comity, and
conservation of scarce judicial resources with the individual
interest in justice that arises in the extraordinary case.” 513
U.S. at 324. And the no-reasonable-juror inquiry is the “spe-
cific rule” the Supreme Court has adopted to implement that
balance. House, 547 U.S. at 537. The standard is high because
the interests are great; in the Court’s view, allowing a peti-
tioner to challenge a state-law conviction despite a procedural
default threatens the foundations of federalism. Thus, only
near-certainty that a petitioner is innocent will do.
    By now, the problem in cases such as Santiago’s should be
apparent. He faces no comity issue, because he is a federal
prisoner, seeking federal-court relief from a federal convic-
tion. Finality remains relevant, but that interest can be over-
ridden if someone is in prison for conduct that the law does
not punish. See, e.g., Bousley v. United States, 523 U.S. 614, 620–
No. 20-2665                                                               35

21 (1998). 3 In particular, the Supreme Court has made clear
that finality interests “are at their weakest” when a peti-
tioner’s theory is legal innocence. Welch v. United States, 578
U.S. 120, 131 (2016). Legal innocence is the claim that the de-
fendant was “convicted under a statute that, properly inter-
preted, did not reach her conduct.” Leah M. Litman, Legal In-
nocence and Federal Habeas, 104 Va. L. Rev. 417, 437 (2018). The
sound principle is that “there is little societal interest in per-
mitting the criminal process to rest at a point where it ought
properly never to repose.” Welch, 578 U.S. at 131 (quoting
Mackey, 401 U.S. at 693 (Harlan, J., concurring in part))
(cleaned up). And Rehaif claims like Santiago’s are legal-inno-
cence claims.
    What, then, is the proper standard for federal legal-inno-
cence claims, which implicate no comity interest and a re-
duced finality interest? We could do worse than look to Brecht
v. Abrahamson, 507 U.S. 619 (1993), which calls for a showing
of a substantial and injurious effect or influence before habeas
corpus relief is available. A petitioner should be able to pro-
ceed with her section 2241 petition, by way of the savings
clause, if and only if she can show three things: (1) a new, ret-
roactive rule of statutory law; (2) no prior, adequate oppor-
tunity to raise the claim; and (3) that reliance on the old un-
derstanding of the statutory law had a “substantial and inju-
rious effect or influence” in determining the outcome of the
case. See id. at 638. Such a standard would allow us to resolve

    3 The  majority points out that Bousley applied the no-reasonable-juror
standard to a federal statutory-innocence claim brought under section
2255. True enough. But it did so without much reflection, simply plucking
the standard wholesale from Schlup, 523 U.S. at 623, and did so in the
course of granting the petitioner just the sort of relief Santiago is seeking
here, id. at 624. So it can hardly be said to have settled the matter.
36                                                            No. 20-2665

the claims of those who can make a substantial showing of
legal innocence. It would not close that door to all except
those who can prevail on the papers.
   I need not pursue this further, because I am persuaded
that even under the more stringent standard, Santiago has a
right to a hearing. But we should take care in future cases to
pay heed to the context in which these standards have devel-
oped, and to apply the correct ones. 4
                                    III
    In closing, I add a word about Rehaif’s broader signifi-
cance. Section 922(g) prosecutions occupy a considerable
share of federal criminal dockets. In fiscal year 2020, for ex-
ample, over 10% of all federal criminal cases reported to the
U.S. Sentencing Commission involved a section 922(g) convic-
tion—meaning that there were nearly 7,000 such convictions
in total. United States Sentencing Commission, Quick Facts:
Felon in Possession of a Firearm (2020). At the time of this
writing, over 30,000 of the roughly 143,000 people in federal
custody are serving sentences resulting, at least in part, from
a weapons conviction. Federal Bureau of Prisons, Inmate


     4 Clarity about these points may be forthcoming sooner rather than
later. While this appeal was pending, the Supreme Court granted certiorari
to review the Eighth Circuit’s decision in Jones v. Hendrix, 8 F.4th 683 (8th
Cir. 2021), certiorari granted, No. 21-857 (U.S. May 16, 2022). The question
presented is whether “federal inmates who did not—because established
circuit precedent stood firmly against them—challenge their convictions
on the ground that the statute of conviction did not criminalize their ac-
tivity may apply for habeas relief under § 2241 after this Court later makes
clear in a retroactively applicable decision that the circuit precedent was
wrong and that they are legally innocent of the crime of conviction.” In
answering that question, the Supreme Court may also have occasion to
address the matter of the appropriate standard for savings-clause claims.
No. 20-2665                                                      37

Statistics: Offenses, https://www.bop.gov/about/statistics/sta-
tistics_inmate_offenses.jsp (last updated May 28, 2022). Sec-
tion 922(g) is by far the most common statute of conviction for
inmates in that category—in a typical year, it is the lead
charge in two-thirds of federal weapons convictions. See Tra-
cReports, Federal Weapons Prosecutions Continue to Climb in
2019 (June 5, 2019), https://trac.syr.edu/tracreports/crim/560/
(reporting that a section 922(g)(1) charge was the lead charge
in over 67% of weapons matters prosecuted in FY 2019); cf.
Rehaif, 139 S. Ct. at 2201 (Alito, J., dissenting) (“And § 922(g)
is no minor provision. It probably does more to combat gun
violence than any other federal law.”).
    Against this backdrop, Rehaif surprised many observers.
By 2019, the Federal Reporter was full of cases construing
every detail of section 922(g). Yet before Rehaif, no court of
appeals had held that section 922(g)’s knowledge element ap-
plied to status. Rehaif, 139 S. Ct. at 2201 (Alito, J., dissenting).
We had held the opposite. United States v. Lane, 267 F.3d 715,
720 (7th Cir. 2001). So had nine other circuits. See Rehaif, 139
S. Ct. at 2210 n.6 (Alito, J., dissenting) (collecting cases).
   Put those two pieces of the picture together, and the stark
consequences of today’s decision start to come into view. We
know that tens of thousands of Americans are presently be-
hind bars for having violated section 922(g)(1). We know that,
until Rehaif, few had any reason to contest their knowledge of
their felon status at the time of possession. We know that any
current prisoner who was convicted without the requisite
knowledge of her status is being punished for a nonexistent
crime. And we know that Rehaif already has changed the out-
come of a small, but important, set of direct appeals.
38                                                No. 20-2665

    It would be extraordinary if Rehaif turned out to be a dead
letter for any prisoner whose conviction was final on the day
it came down. Yet that is where the majority’s approach to
this case may leave things. If Santiago—who never served a
day in prison after his summary convictions, and may genu-
inely have been unaware that he had formerly been convicted
of a single crime punishable by imprisonment for more than
a year—cannot even get a hearing, I struggle to see who
might.
     I respectfully dissent.